FILED
                            NOT FOR PUBLICATION
                                                                               MAR 17 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


RAMAZANI VERLAIN DEYOU,                          No.   18-72220

              Petitioner,                        Agency No. A213-080-721

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted March 11, 2021
                            San Francisco, California

Before: McKEOWN, IKUTA, and BRESS, Circuit Judges.

      Ramazani Deyou, a native and citizen of the Democratic Republic of the

Congo (Congo), seeks review of the decision of the Board of Immigration Appeals

(BIA) that affirmed the decision of the immigration judge (IJ) denying his

application for asylum, withholding of removal, and relief under the Convention

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Against Torture (CAT). We have jurisdiction under 8 U.S.C. § 1252, and we deny

the petition for review.

      The IJ’s determination that Deyou has not suffered past persecution is

supported by substantial evidence. See Duran-Rodriguez v. Barr, 918 F.3d 1025,

1028–29 (9th Cir. 2019). Although Deyou claimed that the persons who killed his

brother and damaged his office were members of the presidential guard and

presented country conditions reports mentioning a later attack in Kinshasa on an

office run by Deyou’s political party, the IJ’s determination that the identity of the

perpetrators was unknown was supported by the record, given that Deyou’s claim

was based on third-hand information (a neighbor’s statement to Deyou’s uncle)

and Deyou’s own speculations. Contrary to Deyou’s assertions, the IJ was not

required to conclude that Deyou had met his burden of proof simply because the IJ

found that Deyou subjectively believed that it was the presidential guards who

attacked his office. See, e.g., Castro-Perez v. Gonzales, 409 F.3d 1069, 1072 (9th

Cir. 2005) (holding that a petitioner’s credible testimony and country conditions

report were insufficient to meet petitioner’s burden for asylum and withholding of

removal). Moreover, the record establishes that the presidential guard had not

harmed, harassed or threatened Deyou while he was in the Congo despite his open

protest activities. The IJ’s determination that Deyou did not suffer past persecution


                                           2
by the government or forces that the government was “unwilling or unable to

control” was therefore supported by substantial evidence. See Ahmed v. Keisler,

504 F.3d 1183, 1191 (9th Cir. 2007).

      The record also does not compel the conclusion that Deyou has a well-

founded fear of future persecution if he returns to Congo. See Duran-Rodriguez,

918 F.3d at 1029. Deyou testified that after he and his parents had left the Congo,

soldiers threatened that someone in Deyou’s family would “pay” if Deyou did not

return, and his mother told him that the presidential guard threatened to hurt her if

she did not tell them where Deyou had fled, but such vague, indirect threats are

insufficient to establish a well-founded fear of future persecution.

Mendez-Gutierrez v. Gonzales, 444 F.3d 1168, 1171–72 (9th Cir. 2006). Because

Deyou has not established a well-founded fear of future persecution, he also has

not demonstrated a “clear probability” of future persecution for withholding of

removal. See Viridiana v. Holder, 646 F.3d 1230, 1239 (9th Cir. 2011).

      Deyou has not established a claim for CAT relief because he has not

demonstrated that he is more likely than not to face torture upon removal to Congo.

See 8 C.F.R. § 208.16(c)(2). Given that Deyou did not suffer physical harm while

in Congo and the country reports in the record contained only generalized incidents

of violence, the record does not compel the conclusion that Deyou is entitled to


                                           3
CAT relief. See Flores-Vega v. Barr, 932 F.3d 878, 886 (9th Cir. 2019);

Kamalthas v. INS, 251 F.3d 1279, 1283 (9th Cir. 2001).

      PETITION DENIED.




                                        4